Title: From James Madison to James Monroe, 15 March 1820
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpr. Mar. 15. 1820
                
                Whilst I was in the Government at Washington, Henry Sidney Coxe, a son of Mr. Tench Coxe, was appointed a Midshipman. On the return of peace, ill health, brought on by the severities of the service, and the advice of his father prevailed on him to retire. His father states that his health is now re-established, and that his attachment to the navy having never ceased, it is the wish of both, that he could resume his former Station, or be gratified with a new appointment; for which his latter situation in an extensive shipping House is supposed to have rather cultivated than impaired his qualifications. I am equally aware that difficulties may attend the case, and that your personal dispositions may be as favorable as public considerations will allow; and that I ought on these as well as other accounts to make an apology for troubling you with a word on the subject. But having been long acquainted with Mr. Coxe, and with his indefatigable labors, I believe I may truly say, with his important services, on occasions deeply interesting to his Country, I could not decline this expression of good will to him, and to his son, who if my impressions be correct, was found by his character & conduct, to have well justified the appointment he formerly received.
                As I know not that I shall have a better occasion, I will take another liberty for which another, & perhaps a greater apology is due. Burwell Randolph a son of Mrs. D. M. Randolph, has been some time at Washington in the hope of finding employment in some of the public offices. You are apprized of all the circumstances which naturally excite within a certain sphere, an interest in behalf of both the Mother & the son who is

represented as adding to a fitness for employment, a laudable anxiety to discharge his filial debts, by contributing to the support of the family of which he is a member. In saying that a peculiar apology might be due for this obtrusion, I had in view the circumstance that appointments such as that in question, are extraneous to your functions. But as opportunities sometimes occur, in which a knowlege that a candidate was thought favorably of by the President, might properly turn the scale in the hand of the appointing functionary, I have ventured on what it was wished that I should intimate. I do it however in this as in all cases with the reserves dictated by my knowlege of the delicacy of your situation, and my ignorance of the rival pretensions before you.
                The public prints announce that your youngest daughter has just made her choice of a son in law for you. So many circumstances concur in assuring Mrs. Madison & myself of her success in pleasing her parents as well as in providing for her own happiness, that we offer without stint, our congratulations on the event to all to whom they are due. Health & prosperity
                
                    James Madison
                
            